NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0087n.06

                                         Case No. 19-2362

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                      FILED
                                                                                Feb 10, 2021
UNITED STATES OF AMERICA,                            )                      DEBORAH S. HUNT, Clerk
                                                     )
       Plaintiff-Appellee,                           )
                                                     )       ON APPEAL FROM THE UNITED
v.                                                   )       STATES DISTRICT COURT FOR
                                                     )       THE WESTERN DISTRICT OF
RUFFIN LEON PARKER, III,                             )       MICHIGAN
                                                     )
       Defendant-Appellant.                          )


                                            ORDER

       BEFORE: SUTTON, COOK, and READLER, Circuit Judges.

       SUTTON, Circuit Judge. May a federal court deny relief before it is requested? Tempting

though the reasons may be to say yes in this case, the answer is no. We accordingly vacate the

judgment of the district court denying a sentence modification.

       Ruffin Parker pleaded guilty to conspiring to possess with intent to distribute over 1,000

kilograms of marijuana. See 21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(A)(vii). The district court

treated him as a career offender and sentenced him to 210 months of imprisonment. In re Parker,

No. 18-2187, at *1 (6th Cir. Feb. 26, 2019). Since then, the district court has once reduced Parker’s

sentence, it has once denied Parker’s § 2255 motion challenging his career-offender status, and we

have twice denied Parker’s requests to file a second or successive § 2255 motion. Id.
Case No. 19-2362, United States v. Parker


       That brings us to today’s matter. After our decision in United States v. Havis, 927 F.3d

382 (6th Cir. 2019) (en banc) (per curiam), Parker asked the district court to appoint an attorney

to help him address how that decision—altering the use of prior convictions to establish

career-offender status—might affect his own case. The district court granted his request.

       Parker’s appointed counsel filed a brief explaining that Havis does not provide grounds for

relief on collateral review. See Bullard v. United States, 937 F.3d 654, 658–59 (6th Cir. 2019).

He requested that the district court hold Parker’s “case” in abeyance pending a petition for a writ

of certiorari in Havis. (The Supreme Court did not grant the petition.)

       Through it all, Parker never filed a successive § 2255 motion nor even applied for one.

       In response to all of this, the district court “construe[d]” Parker’s brief—the one explaining

how Havis would not help him—“as a motion for sentence modification under Havis.” R.612 at

1. Without addressing the stay request, it reasoned that Havis did not offer any help to Parker and

explained that, “to the extent that Parker’s brief requests relief, it is DENIED.” Id. at 3.

       Parker appeals.

       There is a lot more that goes into being a district court judge than a court of appeals judge.

For that reason, we should be reluctant to interfere with the many challenges that confront trial

courts faced with all manner of filings, requests, and pleas for relief from incarcerated individuals.

The unusual sequence of events presented by today’s matter, we suspect, typifies the wide range

of requests faced by clerks of court and the trial courts they serve. All of this makes it tempting to

look the other way when one-of-a-kind filings unwittingly and unintentionally sidestep the

strictures of Article III. But just as federal courts may not permit “plaintiff-less complaints” filed

under novel circumstances, In re: 2016 Primary Election, 836 F.3d 584, 588 (6th Cir. 2016), they

may not decide controversy-less disputes under prosaic circumstances. A dispute must be real,



                                                  2
Case No. 19-2362, United States v. Parker


substantial, and “admitting of specific relief through a decree of a conclusive character.” Aetna

Life Ins. Co. v. Haworth, 300 U.S. 227, 241 (1937). Potential cases fall short. Unless and until a

plaintiff seeks relief, federal courts must avoid offering “advisory opinions about what they might

do if an action were filed.” United States v. Asakevich, 810 F.3d 418, 420 (6th Cir. 2016).

           All Parker sought was a stay pending a petition for a writ of certiorari. No more, no less.

In construing that request as a motion for a sentence reduction, the district court entertained a

dispute that did not—and may not ever—exist. See Trump v. New York, 141 S. Ct. 530, 535 (2020)

(per curiam). In construing Parker’s motion as one to modify his sentence and denying relief, the

court resolved a hypothetical request, not a live dispute. Because “[f]ederal courts do not lightly

grant relief in non-existent cases,” Asakevich, 810 F.3d at 420, the district court ventured a step

too far.

           The mishap springs from the best of intentions.        Parker’s own attorney (helpfully)

explained that our intervening precedent does not affect Parker’s sentence. Why wait to say just

that? The laudable aims of judicial efficiency sometimes must bend to the imperatives of Article

III. While federal courts may be tempted to do here and now what likely (maybe surely) will be

done there and then, the Constitution demands that we wait. If Parker files an application for a

successive § 2255 motion, we can address whether his claim clears the certification threshold at

that point. See 28 U.S.C. § 2255(h). Until then, the federal courts lack the power to do so

preemptively.

           One matter lingers. The district court’s order did have some legal effect. Because Parker

requested a stay, the district court had the power to deny that relief. And because a district court’s

order denying a stay of its own proceedings is not generally appealable, we lack jurisdiction to

consider his appeal of that decision. Swanson v. DeSantis, 606 F.3d 829, 834 (6th Cir. 2010).



                                                    3
Case No. 19-2362, United States v. Parker


       To the extent the district court denied a request to modify Parker’s sentence, that judgment

is VACATED and the case is REMANDED with instructions to dismiss Parker’s motion for lack

of subject matter jurisdiction. The appeal of the district court’s order denying Parker’s request for

a stay is DISMISSED for lack of jurisdiction.




                                                 4